EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter

Claims 1-11 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

3.	Applicant’s remarks/amendments filed 3/11/2021, with respect to the rejection of independent claim 13 and allowable claims 1-11 have been fully considered and finds the claims allowable. 


Applicant argues on page 7 of the remarks, filed on 3/11/2021 regarding the rejection of independent claim 13 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20100239237 Al) in view of Jansen et al. (US 5691965 A) and regarding the allowable claims 1-11, that was indicated allowable in the Final Office Action mailed on 3/01/2021, that, “Claims 1 to 11 are allowed. Claim 13 stands rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in the US Patent Application Publication Number US 20100239237 Al in view of Jansen et al. in the US Patent Application Publication Number US 5691965 A.
Claim 13 has been canceled by this paper without disclaiming its subject matter. 
In view of the foregoing amendments and remarks, Applicant respectfully requests the reconsideration and reexamination of this invention and the timely allowance of the pending claims”.

Applicant’s argument filed 3/11/2021 regarding the rejection of independent claim 13 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20100239237 Al) in view of Jansen et al. (US 5691965 A), which is canceled on 3/11/2021 and regarding the allowable claims 1-11 is persuasive. Therefore, claim 13 is canceled (in the remarks filed on 3/11/2021) and claims 1-11 are allowed, as indicated in the Final Office Action mailed on 3/01/2021. The reason for allowance is explained below which was also explained in the Final Office Action mailed on 3/01/2021. 

Claims 1-11 are allowed as set forth below. 

Regarding claim 1, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

a first carrier accommodated in the housing and configured to rotate, based on a first direction perpendicular to an optical axis, with respect to the housing: …
a second carrier having an optical-reflector for reflecting a light toward the lens and accommodated in the first carrier to rotate based on a second direction perpendicular to both the optical axis and the first direction with respect to the first carrier;
a plurality of magnets provided to the second carrier at different positions, the plurality of magnets having the same pole or different poles at surfaces facing a plurality of hall sensors;
….
wherein the position control unit is configured to generate the position signal by doing a subtraction to the signals if the plurality of magnets having the same pole at the surfaces facing the plurality of hall sensors; and
the position control unit is configured to generate the position signal by doing an addition to the signals if the plurality of magnets have different poles at the surfaces facing the plurality of hall sensors.

Lee et al. (US 20100239237 A1) and Jansen et al.  (US 5691965 A) are regarded as the closest prior art to the invention of claim 1. Lee discloses, “A handshake correction apparatus for correcting an image shake caused by handshake (Paragraph [0003] Line 2-3). FIG. 1 is an exploded perspective view of a handshake correction apparatus 100 (Paragraph [0035] Line 3-4). A base that supports the lens support plate to be movable (Paragraph [0019] Line 5-6). The first pair of magnets 131a and 131b provide a driving force in a first axis direction (X-axis direction). The first pair of magnets 131a and 131b and two of the driving coils 151 constitute a first driving unit (Paragraph [0040] Line 8-13). The handshake correction apparatus 100 includes a correction lens 120, a lens support plate 130. The correction lens 120 is mounted in the lens support plate 130 (Paragraph [0035] Line 8-11). A first pair of magnets 131a and 131b and a second pair of magnets 132a and 132b are respectively assembled at both side ends of the lens support plate 130 (Paragraph [0036] Line 1-3). The Hall sensors 111, 112a, and 112b are positioned to face the magnets 131a, 131b, 132a, and 132b, and sense a magnetic field change of the magnets 131a, 131b, 132a, and 132b, thereby detecting a displacement of the correction lens 120 that moves together with the magnets 131a, 131b, 132a, and 132b (Paragraph [0039] Line 7-12). The Hall sensors 111, 112a, and 112b are positioned to face the magnets 131a, 131b, 132a, and 132b in order to detect the position of the correction lens 120. The Hall sensors 111, 112a, and 112b detect displacement of the correction lens 120 in a single-axis direction. The Hall sensors 111, 112a, and 112b are divided into the first Hall sensor 111 that detects displacement of the  wherein the position control unit is configured to generate the position signal by doing a subtraction to the signals if the plurality of magnets having the same pole at the surfaces facing the plurality of hall sensors; and the position control unit is configured to generate the position signal by doing an addition to the signals if the plurality of magnets have different poles at the surfaces facing the plurality of hall sensors. Jansen teaches, “An actuator and an actuator unit which are of simple construction and which can produce rapid rotations of the magnet body with a comparatively low electric power (Column 2 Line 3-5). The actuator unit is characterized in that an actuator in accordance with the invention is used, the Hall sensors of the control system, in the stop positions of the magnet body, being disposed at opposite sides of a plane which contains the axis of rotation and is oriented transversely of one of the magnet poles, the control system comprising a matrix unit having a first input and a second input for signals issuing from the Hall sensors. The Hall sensors supply signals which depend on the perpendicular magnetic induction of the magnetic field at the location of the sensors. During rotation of the magnet body, which has a north pole and a south pole, signals are generated which vary sinusoidally in dependence upon the angle of rotation of the magnet body and which are shifted in phase relative to one another. Surprisingly, it has been a first carrier accommodated in the housing and configured to rotate, based on a first direction perpendicular to an optical axis, with respect to the housing: …a second carrier having an optical-reflector for reflecting a light toward the lens and accommodated in the first carrier to rotate based on a second direction perpendicular to both the optical axis and the first direction with respect to the first carrier; a plurality of magnets provided to the second carrier at different positions, the plurality of magnets having the same pole or different poles at surfaces facing a plurality of hall sensors;….wherein the position control unit is configured to generate the position signal by doing a subtraction to the signals if the plurality of magnets having the same pole at the surfaces facing the plurality of hall sensors; and the position control unit is configured to generate the position signal by doing an addition to the signals if the plurality of magnets have different poles at the surfaces facing the plurality of hall sensors” and also in combination with all other elements in claim 1 distinguish the present invention from the prior art reference. 

Claims 2-6 are allowed by virtue of their dependence from claim 1. 

Regarding claim 7, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

a first carrier accommodated in the housing and configured to rotate based on a first direction perpendicular to an optical axis with respect to the housing; …
a second carrier having an optical-reflector for reflecting a light toward the lens a-lens-and accommodated in the first carrier to rotate based on a second direction perpendicular to both the optical axis and the first direction with respect to the first carrier;
first and second magnets provided to the second carrier at different positions, the first and second magnets having the same pole or different poles at surfaces facing the first and second hall sensors;……
wherein, when the first and second magnets have the same pole at the surfaces facing the first and second hall sensors, the signal generating unit generates the position signal by doing a subtraction to the first and second signals; and
when the first and second magnets have different poles at the surfaces facing the first and second hall sensors, the signal generating unit generates the position signal by doing an addition to the first and second signals.
The most pertinent prior art of record to Lee et al. (US 20100239237 A1) and Jansen et al.  (US 5691965 A), failed to specifically teach the invention as claimed. However, the invention of Lee and Jansen, even if modified, does not alone or in combination with the other a first carrier accommodated in the housing and configured to rotate based on a first direction perpendicular to an optical axis with respect to the housing; …a second carrier having an optical-reflector for reflecting a light toward the lens a-lens-and accommodated in the first carrier to rotate based on a second direction perpendicular to both the optical axis and the first direction with respect to the first carrier; first and second magnets provided to the second carrier at different positions, the first and second magnets having the same pole or different poles at surfaces facing the first and second hall sensors;……wherein, when the first and second magnets have the same pole at the surfaces facing the first and second hall sensors, the signal generating unit generates the position signal by doing a subtraction to the first and second signals; and when the first and second magnets have different poles at the surfaces facing the first and second hall sensors, the signal generating unit generates the position signal by doing an addition to the first and second signals” and also in combination with all other elements in claim 7 distinguish the present invention from the prior art. 

Claims 8-11 are allowed by virtue of their dependence from claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NASIMA MONSUR/Primary Examiner, Art Unit 2866